 



EXHIBIT 10.3

March 5, 2004

John P. Brewster
540 Eben Court
Stillwater, MN 55082

Dear John:

I am pleased to offer you a position within the new NRG organizational structure
as Executive Vice President, Corporate Operations and Regional President, South
Central Region, per the attached position description. This position requires
you to be located 50% at the new corporate offices in the northeastern region of
the United States and 50% at the South Central Regional office in Louisiana.
This position will report to me, David Crane, President & CEO. The key elements
of this offer are summarized below.

Base Salary - Your monthly salary will be $25,000 ($300,000 annualized) paid on
a bi-weekly basis, effective April 1, 2004.

Incentive – You will be eligible to participate in the NRG Annual Incentive Plan
as defined by myself and approved by the Board of Directors. Your maximum target
incentive opportunity will be 50% of base salary (delivered 50% cash and 50%
deferred stock units) and, in addition, a stretch incentive opportunity of 25%
of base salary (delivered 35% cash and 65% deferred stock units), for plan year
2004.

Notwithstanding the foregoing, payment of cash bonuses to officers in excess of
$2 million in the aggregate in any fiscal year is subject to waiver or amendment
of Section 6.07(b) of the Company’s Credit Agreement dated December 23, 2003.

Long-term Incentive - You will be eligible to participate in the NRG Long-Term
Incentive Plan. The 2004 grant will be delivered in a combination of two-thirds
nonqualified stock options (27,000), at an exercise (strike) price of $19.90,
and one-third restricted stock units (7,500). The nonqualified stock options
will vest in increments of one-third beginning on the anniversary date of the
grant. The restricted stock units will lapse (vest) on the third anniversary of
the grant date.

Relocation – You will be offered relocation benefits per the attached NRG
Relocation Policy. This offer is contingent upon your relocation to the South
Central Regional office in Louisiana.

 



--------------------------------------------------------------------------------



 



CIC/General Severance Agreement – You will be provided a Change-in-Control and a
General Severance benefit as defined in the respective plan document. Your
Change-in-Control benefit is equal to 2.99x your base plus maximum target annual
incentive (incentive defined as maximum target for 2004; for 2005 incentive is
defined as average maximum target plus actual 2004 incentive payout; thereafter,
a 3-year average incentive payout) and your General Severance benefit will be
equal to 1.5x your base. Eligibility for the CIC benefit requires a “double
trigger”. Double trigger is defined as a (i.) Change in Control and involuntary
termination or; (ii.) Change in Control and voluntary termination for good
reason including diminution of duties. A signed general release is required to
recognize payment under the above-mentioned benefit. All benefits stated here
are subject to the terms and conditions as stated in the governing plan
document.

If you have any questions regarding any portion of this offer, please call
Denise Wilson at (612) 373-5497. The elements of this offer are contingent upon
your acceptance by the date listed below.

John, I am personally very pleased to have you continue on the NRG team. Please
send the original signed offer letter back to Denise Wilson by March 15, 2004,
in the envelope provided to confirm receipt and acceptance.

Sincerely,

David Crane
President & CEO
NRG Energy, Inc.

Attachments (2)

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Acceptance Signature
  Date
John P. Brewster
   

 